internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-162171-02 date date in re legend trust trustor year court order son a b dollar_figurex c d e date year trust court date dear this is in response to your letter dated date in which you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the proposed judicial construction of a_trust agreement that is exempt from the application of gst tax imposed under sec_2601 of the internal_revenue_code plr-162171-02 the facts and representations submitted are summarized as follows trust was established under the provisions of trustor’s will trust was funded in year a date prior to date pursuant to court order no additions have been made subsequent to that funding paragraph a of court order provides that three-fifths of trust 1’s net_income is to be distributed to son in quarterly or other convenient installments one-fifth of trust 1's net_income is to be held for each of trustor’s granddaughters a and b and is payable at the discretion of the trustee and board_of advisors for their support maintenance use or benefit provided the annual payments to each do not exceed dollar_figurex upon attaining the age of thirty-five years all accumulated net_income is to be paid to the granddaughters and thereafter current net_income is to be paid to them for and during the life of son if a granddaughter should pre-decease son the net_income is to be paid to her lineal_descendants per stirpes until the death of son if a granddaughter leaves no lineal_descendants her share of net_income is payable to the other granddaughter or her lineal_descendants paragraph b provides that upon the death of son the corpus of trust is to be divided into equal shares one share for each of trustor’s five grandchildren a b c d and e then living and if not living one equal share for that grandchild’s lineal_descendants paragraph b subparagraph provides that the net_income of a grandchild’s share is payable at the discretion of the trustee and board_of advisors for the grandchild’s support maintenance use or benefit provided the annual payments do not exceed dollar_figurex upon attaining the age of thirty-five years all accumulated net_income is to be paid to the grandchild and thereafter the grandchild is entitled to the current net_income from the share set_aside for his or her benefit under paragraph b subparagraph upon the death of any grandchild after the death of son the share of the corpus from which the grandchild is receiving income at the date of his or her death together with any accumulated and undistributed_income is to vest in and immediately be transferred equally per stirpes to his or her children and or the lineal_descendants of any deceased child if there are no living lineal_descendants of any deceased child then under subparagraph the grandchild’s share of the corpus remains in the trust and the net_income is to be accumulated until the final termination of the trust according to paragraph b subparagraph trust terminates upon the death of the survivor of the five grandchildren of trustor in the event that a grandchild died leaving no lineal_descendants then upon termination of the trust the share of the deceased grandchild is to be distributed equally per capita to the lineal_descendants of trustor plr-162171-02 as a result of son’s death on date trust was divided into five equal shares one for each of trustor’s five grandchildren because all five grandchildren had reached the age of at that time they each received one-fifth of the income two of trustor’s grandchildren b and e have died and their respective shares were distributed to their children d has also died because he died without issue his share has remained in trust two grandchildren a and c are still living and receive their share of the net_income trust will terminate upon the death of the last to die of a or c pursuant to the terms of court order because d died without issue his share will be distributed per capita to the lineal_descendants of trustor upon the termination of trust the terms of court order however are not clear as to how the accumulated income earned on d’s share should be distributed since d’s death the trustee has separately accounted for the income on d’s share and since year has treated it as a separate trust trust the trustee petitioned court for an interpretation of court order the court determined that under the terms of court order the accumulated income in trust should be added to and pass with the corpus of trust on a per capita basis to the then-living descendants of trustor the trustee requests a ruling that the court’s construction of court order as providing for the distribution of the accumulated income on d’s share of trust on a per capita basis will not affect the exempt status of trust for gst tax purposes under sec_2601 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date plr-162171-02 sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in the present case trust was irrevocable on date it has been represented that no additions have been made to the trust after that date the intention of the transferor as expressed in the instrument controls the legal effect of the dispositions made in the instrument cal prob code the intention of the testator expressed in a testamentary instrument is always the polestar in the interpretation of a will estate of hermon v urteago cal rptr 2d cal app 4th when interpreting the words of an instrument preference is to be given to an interpretation of an instrument that will prevent intestacy rather than one that will result in an intestacy cal prob code in this case court construing trustor’s intent interpreted the terms of court order to require that the accumulated income of trust be added to and pass with the corpus of trust as a result upon the termination of trust the accumulated income on d’s share will be distributed per capita to the lineal_descendants of trustor based on the information submitted and representations made we conclude that the terms of court order present a bona_fide issue regarding the method of distribution of the accumulated income on d’s share of trust upon the termination of trust we further conclude that the court’s order construing the method of distribution is consistent with applicable state law that would be applied by the highest court of the state accordingly the court’s order will not affect the exempt status of trust for gst tax purposes under sec_2601 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters plr-162171-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office had not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
